Case 8:19-cv-02292-CBD Document 14 Filed 02/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

SHANNON QUADE, Individually and *

as Mother and Next Friend of G.M. .

Plaintiff
Vv. * Civil No. 8:19-cv-02292-TDC
EVAN CROFT, et al *

Defendants *

2Fe 2fe as ee of fe 2 fe ake fe af 2 a ofc ai 2c aie ake ake afc ake afc fe ake ake af 38 2k fe ae of fe 2s 2c fe a 2 fe afc ofc ea af ake 2c ae ae af af fe fe ake af fe af of safe afc 2 afc ae 2 fs a afc of 9c ae 2 ak

JOINT STATUS REPORT

Pursuant to the Scheduling Order in the above referenced matter, both parties submit the
following Joint Status Report:

1. Discovery:
Discovery is complete with the exception of any expert discovery.
2. Pending Motions:
No pending motions at this time.
3. Dispositive Pre-Trial Motion:
Parties do not intend on filing any pretrial motions but reserve the right to file dispositive
motions prior to trial.
4, Trial:
Both parties believe this trial will take 2 days and the case is to be tried by a jury.
5. Certification of Settlement Negotiations:

The parties have not had successful settlement discussions.
Case 8:19-cv-02292-CBD Document 14 Filed 02/26/20 Page 2 of 2

6. Whether each party believes it would be helpful to refer this case to another judge
of this court for a settlement or ADR conference.

The parties are agreeable to a settlement conference.
7. Consent to Magistrate Judge.

The parties have already consented to have a United States Magistrate Judge conduct all

further proceedings in this case.

8. Other Matters:

Plaintiff would agree to place this case into binding arbitration.

Ned [anon a

Mark Rosasco (07470)

HYATT & WEBER, P.A.

200 Westgate Circle, Suite 500
Annapolis, Maryland 21401
Telephone: (410) 266-0626
Facsimile: (410) 841-5065

Email: mrosasco@hwlaw.com
Attorneys for Plaintiff

Christopher R. Dunn (05278)
DeCaro, Doran, Siciliano, Gallagher
& DeBlasis, LLP

17251 Melford Boulevard, Suite 200
Bowie, Maryland 20715

Telephone: (301) 352-4950
Facsimile: (301) 352-8691

Email: Cdunn@decarodoran.com

Attorneys for Defendant
